Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 08, 2019

The Court of Appeals hereby passes the following order:

A19A1294. BLAISE D’VANTE HARRIS v. THE STATE.

      A jury found Blaise D’Vante Harris guilty of armed robbery and aggravated
assault, and his convictions were affirmed on appeal. See Harris v. State, 245 Ga.
App. 107 (812 SE2d 363) (2018). Harris subsequently filed an extraordinary motion
for new trial, which the trial court denied. Harris then filed this direct appeal.
      An order denying an extraordinary motion for a new trial must be appealed by
application for discretionary appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997). Accordingly, we lack jurisdiction
over this direct appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/08/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.